Citation Nr: 0727515	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, found that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for bilateral 
hearing loss.  In a March 2005 decision, the Board determined 
that new and material evidence was received sufficient to 
reopen the claim for entitlement to service connection for 
hearing loss and remanded the matter to the RO for additional 
development.  In June 2006, the Board again remanded the 
claim of entitlement to service connection for bilateral 
hearing loss for additional evidentiary development.  Also in 
June 206, the Board determined that the veteran had initiated 
an appeal with the denial of a rating in excess of 10 percent 
for service-connected tinnitus.  The tinnitus claim was also 
remanded by the Board. 

The issues on appeal originally included entitlement to a 
rating in excess of 10 percent for tinnitus. In July 2007, 
however, the veteran, via his representative,  indicated that 
he wished to withdraw his appeal of that issue.  See Hamilton 
v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2006).   The issue of entitlement to an 
increased rating for tinnitus will not be addressed any 
further in this decision.  


FINDINGS OF FACT

1.  Right ear hearing loss pre-existed active duty service 
and was not aggravated by active duty service.

2.  The preponderance of the competent evidence demonstrates 
that the left ear hearing loss is not etiologically linked to 
the veteran's active duty service.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service, nor may sensorineural 
hearing loss be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1132, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the VCAA letters and has been 
notified of the method by which the VA determines disability 
ratings and effective dates via correspondence dated in April 
2006.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
appellant's status as a veteran has never been at issue.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
In March 2006, the veteran indicated that he had no other 
information or evidence to submit in support of his claim.  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Legal Criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096. 

Factual Background

At the time of the veteran's entrance examination which was 
conducted in May 1967, audiological evaluation in revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
Not 
reported
40
LEFT
10
5
5
Not 
reported
10

The veteran also completed a Report of Medical History in May 
1967 at the time of this entrance examination.  He indicated 
that he had or had had hearing loss.  An annotation on the 
document indicates that the veteran had partial deafness of a 
chronic history.  

At the time of the veteran's separation examination which was 
conducted in February 1969, audiological evaluation revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
Not 
reported
30
LEFT
15
10
10
Not 
reported
-10

On a Report of Medical History he completed in February 1969, 
the veteran again indicated that he had or had had hearing 
loss.  The document was annotated to indicate that the 
hearing loss existed prior to service with no appreciable 
hearing loss now.  

Numerous lay statements were received in 1976 which attested 
to the fact that the veteran's hearing acuity decreased after 
his military service.  

On private audiological evaluation in July 1976, pure tone 
thresholds, in decibels, were reported in graph form.  The 
findings were not presented in numeric values. 

On the authorized audiological evaluation in January 1977, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
Not 
reported
70
LEFT
25
20
50
Not 
reported
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.

In September 2002, a private physician wrote that he had 
evaluated the veteran's sensorineural hearing loss.  The 
veteran reported a history of noise exposure during active 
duty including being blown off the back of a tank and also 
working with a demolitions squad while in Viet Nam.  
Audiograms were referenced as revealing moderate to severe 
bilateral sensorineural hearing loss which was worse in high 
frequencies consistent with a noise induced etiology.  Speech 
discrimination was 68 percent bilaterally.  The author opined 
that this represented a noise induced hearing loss from 
acoustic trauma sustained in the military.  In a separate 
letter, the physician wrote that the veteran had 
sensorineural hearing loss which he believed was secondary to 
acoustic trauma sustained during military service.  The 
physician wrote that the veteran did not have pre-existing 
hearing loss prior to his entry into active duty.  

On the authorized audiological evaluation in December 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
70
75
LEFT
40
55
65
65
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 percent in the left ear.  
The diagnoses was bilateral sensorineural hearing loss.  The 
veteran had reported a gradual onset of hearing loss that 
occurred while he was on active duty when he was chronically 
exposed to high levels of noise.  The veteran denied a post-
service history of noise exposure.  

On the authorized audiological evaluation in May 2005, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
75
80
LEFT
50
60
75
65
75

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 64 percent in the left ear.  
At the time of the examination, the veteran reported onset of 
his hearing loss while on active duty associated with an 
episode of acoustic trauma when he was blown off a tank.  The 
hearing loss was reportedly progressive since that time.  
Based on his review of the records, the examiner opined that 
the veteran had mild hearing loss in the right ear upon entry 
into active duty and this hearing loss had not changed during 
service.  The examiner found that there was no evidence of 
progression of the hearing loss during active duty.  The 
examiner opined that it was unlikely that the hearing loss 
was due to cerumen impaction.  The examiner opined that, 
given there was mild right ear hearing loss at induction, and 
the fact that this hearing loss remained at separation (but 
had not changed significantly), it would seem unlikely that 
the current right ear hearing loss began as a result of his 
military duties.  With regard to the left ear hearing loss, 
the examiner noted that the veteran had normal hearing 
sensitivity at induction and separation.  Therefore, it would 
seem unlikely that the current left ear hearing loss began as 
a result of the veteran's military duties.  

A report of a December 2006 VA examination indicates that the 
examiner determined that the veteran's right ear hearing loss 
pre-existed active duty and was not aggravated by active duty 
based on the audiological testing results he reviewed.  He 
also determined that there was no left ear hearing loss 
during active duty.  Based on his review of the service 
medical records and claims file, the examiner determined that 
it was unlikely that the veteran's current bilateral hearing 
loss either began as a result of or increased in severity due 
to his active duty service.  



Right ear hearing loss 

Initially, the Board notes that the veteran currently has 
right ear hearing loss for VA purposes.  The report of the 
May 2005 VA examination documents the presence of this 
disability.  The Board finds, however, that service 
connection is not warranted for right ear hearing loss.  The 
competent evidence of record demonstrates that the veteran 
had hearing loss in the right ear upon entering service.  
This disability is documented on the report of the induction 
examination which was conducted in May 1967.  While not 
probative, the Board notes the veteran also reported he had 
had hearing loss at the time he completed a Report of Medical 
History in May 1967.  Significantly, the examiner who 
produced the December 2006 VA examination report specifically 
opined that the right ear hearing loss predated the veteran's 
military service.  This opinion was based on a review of all 
the evidence of record including the service medical records.  
As the right ear hearing loss was in existence prior to 
active duty, the veteran cannot have been presumed to have 
been in sound condition upon entering service.  The only 
remaining question for the right ear then, is whether the 
veteran's right ear hearing loss was permanently aggravated 
by his service. 

The private physician who produced the September 2002 letter 
found that the veteran had no pre-existent history of hearing 
loss prior to active duty and opined that there was noise 
induced hearing loss as a result of acoustic trauma.  The 
Board finds, however, that reduced probative value is to be 
accorded this document.  It is not apparent upon what basis 
the opinion is laid with the exception of the veteran's 
self-reported medical history.  The veteran's self-reported 
medical history is not supported by the objective evidence of 
record in the form of the induction examination which 
documented the presence of right ear hearing loss at that 
time.  A medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Additionally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Board places greater 
probative value on the opinion promulgated by the VA health 
care professional in the December 2006 VA examination report 
who found that right ear hearing loss existed prior to active 
duty.  This opinion was based on a review of all the evidence 
in the claims file including the service medical records.  

There is no competent evidence of record which indicates that 
the veteran's pre-existing right ear hearing loss was 
aggravated by his active duty service.  The veteran has not 
alleged such fact pattern but instead argues that he did not 
have problems with his hearing prior to active duty.  The 
private physician who produced the September 2002 opinion did 
not address the question of aggravation of a pre-existing 
disability.  The Board notes that audiological testing 
conducted at the beginning and end of military service 
indicates that the veteran's hearing actually improved over 
the course of his service.  

There is competent evidence of record which indicates that 
the pre-existing hearing loss was not aggravated by the 
veteran's active duty service.  The examiner who produced the 
December 2006 VA examination report specifically found that 
the veteran's hearing loss did not increase during active 
duty.  This examiner determined that the veteran's hearing 
acuity actually had improved by discharge.  The examiner 
concluded by opining that it was unlikely that the veteran's 
right ear hearing loss either began as a result of or 
increased in severity due to, the veteran's military duties.  
The Board places great probative value on this opinion as it 
was based on a review of all the evidence in the claims file 
and is supported by the clinical and service records.  

Left ear hearing loss 

There is competent evidence of record of the current 
existence of left ear hearing loss for VA purposes.  The 
report of the May 2005 VA examination documents this.  The 
Board finds, however, that service connection is not 
warranted for hearing loss in the left ear.  

There is no competent evidence of record of the presence of 
left ear hearing loss for VA purposes in the service medical 
records or for at least seven years thereafter.  The 
objective evidence of record indicates that the veteran's 
hearing acuity increased while he was on active duty.  

There is no competent evidence of record documenting the 
presence of left ear sensorineural hearing loss to a 
compensable degree within one year of discharge which would 
allow for the grant of service connection on a presumptive 
basis.  The first competent evidence of record documenting 
the presence of left ear hearing loss for VA purposes is 
dated in 1977, at least seven years after the veteran's 
discharge in February 1969.  

The preponderance of the competent evidence demonstrates that 
the currently existing left ear hearing loss was not 
etiologically linked to the veteran's active duty service.  
The private physician who produced the letters dated in 
September 2002 opined that the veteran had noise-induced 
sensorineural hearing loss which he found to be secondary to 
acoustic trauma sustained during military service.  As found 
above, however, the Board places reduced probative value on 
these opinions as they are based on a self-reported history 
by the veteran which is not supported by the objective 
evidence of record.  There is no indication that this health 
care professional had access to and had reviewed the entire 
claims file.  The Board finds that greater probative weight 
should be accorded the report of the December 2006 VA 
examination wherein the examiner affirmatively determined 
that the left ear hearing loss was not the result of nor 
increased by the veteran's active duty service.  The examiner 
who prepared the 2006 VA examination report had access to and 
had reviewed the entire claims file.  The opinion was based 
on references to evidence in the claims file and service 
medical records.  

The only other evidence of record which indicates that the 
veteran currently has hearing loss as a result of his active 
duty service is the veteran's own allegations as well as lay 
statements submitted in support of the claim.  To the extent 
that the lay statements indicate that the veteran had 
increased difficulty with his hearing while on active duty, 
they are not probative as the objective (and competent) 
evidence of record demonstrates that there was no increase in 
hearing ability in either ear.  To the extent that the lay 
statements and the veteran's allegations attempt to link 
currently existing hearing loss to the veteran's active duty 
service, these allegations are not accorded any probative 
weight.  As lay persons, the veteran and the authors of the 
lay statements are not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
opinions as to the existence and etiology of any hearing loss 
disability are without probative value. 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
bilateral hearing loss.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


